

EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made the 7th day of December 2005
 
B E T W E E N :
 

(A)
MEASUREMENT SPECIALTIES INC. (hereinafter the "Company"), a Virginia
corporation; and

 

(B)
STEVE SMITH (hereinafter the "Employee"), an individual to be lawfully retained
or employed by the Company in the People's Republic of China.

 
IT IS AGREED that the Company has agreed to employ the Employee and the Employee
has agreed to accept such employment on the following terms and conditions:
 

1.
DEFINITIONS AND INTERPRETATION

 

1.1
In this Agreement where the context so admits the following words and
expressions shall have the following meanings:

 
“Board” means the board of directors of the Company from time to time;
 
“MSI Sensors” means MSI Sensors (China) Limited, a company incorporated under
the laws of the People's Republic of China whose principal place of business is
at Block 5A, Tian Fa Building, Tian An Cyber Park, Fu Tian District, Shenzhen,
PRC 518048; and
 
“Hong Kong” means the Hong Kong Special Administrative Region of the People's
Republic of China;
 
“PRC” means the People's Republic of China;
 
“US$” means the United States of America dollars.
 

1.2
All references in this Agreement to the Company shall include its successors in
title or assigns.

 

1.3
References herein to Clauses are references to the clauses of this Agreement
which shall be deemed to form part of this Agreement. The headings in this
Agreement are inserted for convenience of reference only and do not affect the
interpretation hereof.

 

2.
EMPLOYMENT

 
2.1
The Employee shall at all times be an employee of the Company based in the
United States but on a daily basis he shall serve the Company’s subsidiary MSI
Sensors in the PRC in the capacity of Vice President/General Manager - Asia or
such other capacity as the Chief Executive Officer (“CEO”) of the Company may
determine from time to time and shall at all times comply with the lawful and
reasonable directions of the CEO.

 
2.2
The Employee shall devote full time, attention and energies to the business of
the Company and MSI Sensors. During this employment, the Employee shall not
engage in any other business activity, regardless of whether such activity is
pursued for profit, gain or other pecuniary advantage.

 
 
 

--------------------------------------------------------------------------------

 
 

3.
MANNER OF PERFORMANCE

 

3.1
The Employee shall at all times faithfully, diligently and to the best of his
ability, experience and talent, perform all duties that may be required of him
or her pursuant to the express and implicit terms hereof, to the reasonable
satisfaction of the Company. Such duties shall be rendered at the MSI Sensors’
principal place of business and at such other place as the Company shall in good
faith require or as the interests, needs, businesses and opportunities of the
Company shall require or make advisable.

 

3.2
Subject to any written regulations issued by the Company which are applicable to
the Employee, neither the Employee nor any member of his family, nor any company
or business entity in which he or they are interested, shall be entitled to
receive or obtain directly or indirectly any discount, rebate, commission or
other benefit in respect of any business transacted (whether or not by the
Employee) by or on behalf of the Company, and if the Employee, any member of his
family or any company or business entity in which he is or they are interested,
shall directly or indirectly obtain any such discount, rebate, commission or
other benefit the Employee shall forthwith account to the Company for the amount
received or value of the benefit so obtained.

 

3.3
The Employee confirms that he has disclosed fully to the Company all
circumstances in respect of which there is, or there might be, a conflict of
interest between the Company, and the Employee or any member of his family, and
he agrees to disclose fully to the Company any such circumstances which may
arise during the employment.

 

4.
COMPENSATION AND REIMBURSEMENT

 

4.1
The Company shall pay the Employee and the Employee agrees to accept from the
Company for the Employee's services hereunder remuneration at the rate of
US$190,000.00 (“Base Salary”) per annum payable semi-monthly. During the
Employment Term, the Employee may also be eligible for an annual bonus of up to
25% of his Base Salary based on minimum performance standards to be determined
on an annual basis by the Board.

 

4.2
In addition to the foregoing remuneration, the Employee shall be entitled to the
following benefits:

 

 
4.2.1
a yearly vacation of 3 weeks at full pay, subject to limitations on
carry-forward of accrued, unused vacation days per MSI policy;

 

 
4.2.2
moving allowance/sign on bonus of US$30,000.00;

 

 
4.2.3
100,000 stock options of the Company with a strike price based on the closing
price as of 11/30/05, or $24.88, which shall vest and become exercisable over a
five (5) year period with 1/5 of the stock options vesting each year of
employment after the grant date. In the event of a Change in Control while
Employee is still employed by the Company, all of the stock options shall vest
and become exercisable as of the effective date of the Change in Control. For
purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if:

 

4.2.3.1
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of (a) the
outstanding shares of common stock of the Company; or (b) the combined voting
power of the Company’s then-outstanding securities entitled to vote generally in
the election of directors; or

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

4.2.3.2
the Company (a) is party to a merger, consolidation or exchange of securities
(excluding, without limitation, a public offering of the Company’s securities)
which results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to hold, directly or indirectly,
more than 50% of the combined voting power of the voting securities of the
Company, the surviving entity or a parent of the Company or surviving entity
outstanding immediately after such merger, consolidation or exchange; or (b)
sells or disposes of all or substantially all of the Company’s assets (or any
transaction having similar effect is consummated);

 

 
4.2.4
housing allowance for reasonable living expense (apartment or equivalent);

 

 
4.2.5
reimbursement for return airfare from Shenzhen to any US city for four (4) trips
per annum;

 

 
4.2.6
benefits equivalent to those received by other Company employees in the United
States, including health insurance under the health insurance plan for employees
based in the United States, pending approval by the Company’s health care
provider; and

 

4.2.7
the Company shall provide a“gross-up” payment to Employee for any tax and tax
preparation obligations that Employee incurs as a result of his assignment to
MSI Sensors in the PRC that are less favourable to Employee than the tax
obligations had he worked at the Company’s headquarters in Virginia.

 

4.3
The Employee may incur reasonable expenses for furthering the Company's
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse the Employee for all business expenses after the
Employee has pursuant to the Company's policies presented an itemized account of
expenses.

 

5.
CONFIDENTIALITY

 

5.1
The Employee acknowledges that in the course of employment he may become aware
of certain information about the Company's operations or clients. The Employee
agrees not to disclose such information or use the information in any manner
that might be harmful to the Company's business. The Employee agrees that the
restrictions contained or referred to in this Clause 5 are reasonable and
necessary to protect the legitimate business interests of the Company both
during and after the termination of his employment.

 

5.2
During the term of this Agreement and for a period of ten (10) years from the
date of termination or expiration of this Agreement for any reason whatsoever,
the Employee receiving any trade secrets or information which is confidential to
Company, shall:

 
 
- 3 -

--------------------------------------------------------------------------------

 
 

 
(1)
keep confidential such confidential information;

 

 
(2)
not disclose the confidential information to any person, company, business
entity or other organization other than with the prior written consent of the
Company; and

 

 
(3)
not use the confidential information for any purpose other than the performance
of his or her obligations under this Agreement.

 

5.3
The Employee shall not at any time during the continuance of his employment with
the Company make any notes or memoranda relating to any matter within the scope
of the Company’s business, dealings or affairs otherwise than for the benefit of
the Company.

 

5.4
The obligations contained in Clause 5.2 shall cease to apply to any information
or knowledge which may subsequently come into the public domain after the
termination of employment other than by way of unauthorised disclosure.

 

5.5
The Employee shall not make or communicate any statement (whether written or
oral) to any representative of the press, television, radio, or other media and
shall not write any article for the press or otherwise for publication on any
matter connected with or relating to the business of the Company without
obtaining the prior written approval of the CEO.

 

6.
NON-COMPETITION

 

6.1
The Employee hereby agrees that he shall not for a period of [three years]
immediately following the termination of his employment within [Hong Kong and
PRC] and whether on his own behalf or in conjunction with or on behalf of any
other person, firm, company or other organization, (and whether as an employee,
director, principal, agent, consultant or in any other capacity whatsoever,) in
competition with the Company directly or indirectly (i) be employed or engaged
in, or (ii) perform services in respect of, or (iii) be otherwise concerned with
any business similar to that conducted by the Company, either by soliciting any
of its accounts or by operating within the Company's general business area.

 

6.2
The Employee hereby agrees that he shall not for a period of [three years]
immediately following the termination of his employment whether on his own
behalf or in conjunction with or on behalf of any person, company, business
entity or other organization (and whether as an employee, director, principal,
agent, consultant or in any other capacity whatsoever), directly or indirectly
(i) solicit or, (ii) assist in soliciting, or (iii) accept, or (iv) facilitate
the acceptance of, or (v) deal with, in competition with the Company, the custom
or business of any customer or prospective customer :-

 

 
6.2.1
with whom the Employee has had material contact or dealings on behalf of the
Company during the [12 months] immediately preceding the date upon which his
employment with the Company terminates; or

 

 
6.2.2
for whom the Employee was, in a client management capacity on behalf of the
Company, directly responsible during the [12 months] immediately preceding the
date upon which his employment with the Company terminates.

 

6.3
The Employee hereby agrees that he will not for a period of [three years]
immediately following the date of his termination either on his own behalf or in
conjunction with or on behalf of any other person, company, business entity, or
other organisation (and whether as an employee, principal, agent, consultant or
in any other capacity whatsoever), directly or indirectly:-

 
 
- 4 -

--------------------------------------------------------------------------------

 
 

 
6.3.1
(i) induce, or (ii) solicit, or (iii) entice or (iv) procure, any person who is
an employee of the Company to leave the Company’s employment (as applicable)
where that person is an employee of the Company on the date upon which his
employment with the Company terminates;

 

 
6.3.2
be personally involved to a material extent in (i) accepting into employment or
(ii) otherwise engaging or using the services of, any person who is an employee
of the Company on the date upon which his employment with the Company
terminates.

 

7.
TERM AND TERMINATION OF THIS AGREEMENT

 

7.1
Provided that any necessary visa and work permit is obtained, the employment of
the Employee hereunder will commence on January 2, 2006 and will continue
thereafter until terminated in accordance with the provisions below.

 

7.2
Subject to applicable law, either party may terminate this Agreement by giving
the other three calendar months' advance notice in writing.

 

7.3
The Company may by notice in writing immediately terminate this Agreement if the
Employee is in breach of any of the terms of this Agreement which in the case of
a breach capable of remedy is not remedied by the Employee within 30 days of
receipt by the Employee of a notice from Company specifying the breach and
requiring its remedy.

 

7.4
Subject to applicable law, the Company may immediately terminate this Agreement
in the event of: (i) the death of the Employee; (ii) the unwillingness or
inability of the Employee to perform his duties; (iii) any criminal conviction
of the Employee; or (iv) acts of dishonesty, fraud or gross negligence by the
Employee in connection with the performance of his duties to the Company after
those acts have been disclosed to the Employee and the Employee accorded an
opportunity to respond in writing or in person at the Employee's option to the
Company, provided that the Employee shall receive no further compensation beyond
the termination date other than benefits accrued or required by law.

 

7.5
In the event that the Company terminates this Agreement other than pursuant to
Clause 7.3 or 7.4, the Employee shall be entitled to a severance payment
equivalent to an amount up to one year of his Base Salary (payable semi-monthly)
and also an allowance for repatriation and relocation of up to a maximum of
US$10,000.00.

 

7.6
In the event of the termination of this Agreement by the Employee, the Employee
shall reimburse any training costs, expenses and charges reasonably incurred by
the Company for the Employee.

 

7.7
Should the Company waive breach of any provision of this Agreement by the
Employee, that waiver will not operate or to be construed as a waiver of any
further breach by the Employee.

 

7.8
Forthwith upon the termination of the employment of the Employee hereunder,
and/or at any other time if the Company shall so request, the Employee shall
deliver to the Company all documents (including correspondence, lists of
customers, notes, memoranda, plans, drawings and other documents of whatsoever
nature), models or samples made or compiled by or delivered to the Employee
during his employment hereunder and concerning the business, finances or affairs
of the Company. For the avoidance of doubt it is hereby declared that the
property in all such documents as aforesaid shall at all times be vested in the
Company.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

7.9
The Employee agrees that he will not at any time after the termination of the
employment represent himself as still having any connection with the Company,
save as a former employee for the purpose of communicating with prospective
employers or complying with any applicable statutory requirements.

 

8.
NOTICES

 

8.1
Each notice, demand or other communication given or made under this Agreement
shall be in writing and delivered or sent to the relevant party at its address
or fax number set out below (or such other address or fax number as the
addressee has by five days’ prior written notice specified to the other party):

 
To the Company:
Frank Guidone
 
Measurement Specialties Inc.
 
1000 Lucas Way
 
Hampton, VA 23666
     
Fax number:
[•]
     
Attention:
[•]
   
To the Executive:
Steve Smith
 
1900 Alaskan Way #116
 
Seattle, WA 98101
     
Fax number:
[•]

 

8.2
Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when despatched subject to receipt of machine-printed confirmation of error-free
despatch.

 

8.3
Any notice to be given hereunder may be delivered (a) in the case of the Company
by first class post addressed to its registered office for the time being and
(b) in the case of the Employee, either to him personally or by first class post
to his last known address.

 

9.
ENTIRE AGREEMENT

 

9.1
This Agreement contains the entire understanding between the parties and
supersedes all (if any) subsisting agreements arrangements and understandings
(written or oral) relating to the employment of the Employee and all such
agreements arrangements and understandings shall be deemed to have been
terminated by mutual consent.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

10.
APPLICABLE LAW

 

10.1
This Agreement and any matters arising from or connected with it are governed by
the laws of the Commonwealth of Virginia. Should any disagreement arise between
the parties as it relates to employment, each party shall be responsible for
its/his own attorneys' fees and court costs, unless the law or the court
specifies otherwise.

 

10.2
Any subsequent amendments to laws and regulations valid at the time of execution
of this Agreement shall not affect the performance of this Agreement unless it
is specifically provided otherwise therein.

 

10.3
If, for any reason, any provision of this Agreement is held invalid, all other
provisions of this Agreement shall remain in effect.

 

10.4
The rights and remedies conferred by this Agreement are in addition to and
without derogation from any other rights and remedies that either the Employee
or the Company may have at law.

 

11.
SETTLEMENT OF DISPUTES

 

11.1
Without in any manner limiting the provisions of this Agreement, any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought exclusively in the courts of the
Commonwealth of Virginia, or, if it has or can acquire jurisdiction, in the
United States District Court for the district of Virginia in which the Company’s
headquarters are located, and each of the parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. The foregoing shall not limit the
rights of any party to bring the legal action or proceeding or to obtain
execution of judgment in any appropriate jurisdiction. Each of the parties
hereto further agrees that final judgment against it in any such action or
proceeding shall be conclusive and may be enforced by any other jurisdiction
within or outside the United States of America by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence thereof.

 

12.
MISCELLANEOUS

 

12.1
No waiver or modification of this Agreement, or of any covenant, condition or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith.

 

12.2
This Agreement is drawn up in the English language. If this Agreement is
translated into another language, the English language text prevails.

 
 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been executed and hereby delivered by the
parties or their authorized representatives on the date first set forth above.
 

           
WITNESS
 
STEVE SMITH
         
Dated: ________________________, 2005
         
MEASUREMENT SPECIALTIES, INC.
                 
FRANK GUIDONE
   
CHIEF EXECUTIVE OFFICER
         
Dated: ________________________, 2005

 
 
- 8 -

--------------------------------------------------------------------------------

 
 